Citation Nr: 0026810	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-13 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
July 1952.  

In August 1952, the veteran filed a claim for service 
connection for partial bilateral deafness.  A December 1952 
rating decision granted service connection for bilateral 
chronic nonsuppurative catarrhal, bilateral otitis medial 
with partial conduction type of deafness.  In January 1957, 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) severed service connection based on 
clear and unmistakable error that the ear disability clearly 
existed prior to service and was not aggravated in service.  
A July 1957 decision of the Board of Veterans' Appeals 
(Board) affirmed the severance of service connection.  

In October 1996, the veteran filed an application to reopen 
the claim of entitlement to service connection for a hearing 
disorder.  The RO denied reopening the claim for service 
connection for hearing loss in February 1997.  That decision 
became final because the RO notified the veteran of the 
decision by letter dated February 18, 1997, and he did not 
appeal.  In December 1997, the veteran filed a new 
application to reopen the claim.  

This appeal is before the Board from a July 1998 rating 
decision from the VARO that denied reopening the claim of 
entitlement to service connection for hearing loss.  


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for hearing loss in February 1997 and 
notified the veteran of that decision by letter dated 
February 18, 1997; he did not appeal.  

2.  Evidence received since the February 1997 rating decision 
includes a nexus opinion and lay statements that tend to show 
a nexus between the veteran's current hearing loss and active 
service.  

3.  The veteran first complained of significant hearing loss 
after nasal surgery in service, and in December 1997, a 
private doctor opined that nasal surgery aggravated the 
veteran's hearing loss.  


CONCLUSIONS OF LAW

1.  The February 1997 rating decision became final because the 
RO notified the veteran of that decision by letter dated 
February 18, 1997, and he did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1999).  

2.  The evidence received since the February 1997 rating 
decision is new and material evidence; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

3.  Hearing loss was aggravated during active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence prior to February 1997

The evidence prior to February 1997 includes service 
department records, service medical records, post-service 
medical records from August 1952 to January 1997, and the 
August 1952 application and lay statements prior to February 
1997.  Construed together, the evidence prior to February 
1997 shows the following.  

Form DD 214 and an abstract of service show that the veteran 
served approximately 10 months aboard the U.S.S. Point Cruz 
at an unspecified location.  Service medical records show 
that at the March 1951 enlistment examination, the veteran 
reported a history of severe eye, ear, nose, or throat 
trouble.  The examiner noted that the veteran had a recent 
nose operation and that his nasal congestion off and on for 
the past 4-5 years was not considered disabling.  Physical 
examination revealed that the veteran's ears were normal, and 
hearing was 15/15 in each ear.  In January 1952, the veteran 
complained of difficulty breathing through his right nostril 
since fracturing his nose three years ago.  The diagnosis was 
a deflection of the nasal septum, that did not exist prior to 
enlistment, due to the previous trauma.  The veteran reported 
that his hearing had been poor since childhood but that it 
had not worsened in the past 10 years or more.  He reported 
having a tonsillectomy about 5 years ago, done for the ears, 
with no effect.  The audiogram showed flat loss of air and 
bone conduction for both ears consistent with bilateral mixed 
deafness with nerve deafness predominating.  In January 1952, 
a complete septectomy was done, and postoperative healing was 
uneventful.  The veteran was admitted to the hospital a 
second time in June 1952.  He reported that a school 
physician diagnosed partial deafness when he was in 7th 
Grade.  He reported no particular change in his hearing until 
the past few months when he began to have difficulty in 
following conversations.  Physical examination revealed 
normal ear canals and drums.  The nose showed normal airway 
and mucosa, and the incision of the recent septectomy was 
well healed.  The diagnosis was bilateral partial deafness.  
The veteran received an administrative discharge from service 
by reason of physical disability in July 1952.  The July 1952 
termination of health record states that the veteran had 
bilateral partial deafness that existed prior to enlistment.  
Lay statements prior to February 1997 assert that hearing 
loss was incurred in or aggravated by service.  

Post-service medical records include a November 1952 VA 
examination report.  The veteran reported no ear disease or 
injury.  He reported first noticing defective hearing at age 
15 at a 1948 school hearing examination.    The diagnoses 
were: 1) bilateral chronic nonsuppurative catarrhal otitis 
medical; 2) bilateral partial conduction type deafness due to 
Diagnosis #1; and 3) postoperative submucous resection septum 
nasi, healed with disfiguration.  At a January 1956 VA 
examination, the veteran reported that he was found to be 
partially deaf during a routine hearing test in high school 
in 1948 and that his deafness seemed to have worsened in the 
past few years.  He had been wearing a hearing aid for 3 
years.  He reported no history of injury to his ears or head.  
The diagnosis was bilateral conduction type deafness 
(otosclerosis).  A March 1956 statement from a private doctor 
states that the veteran reported a progressive hearing loss 
with occasional tinnitus since age 13 and no history of 
recurrent infections or acoustic trauma.  The diagnosis was 
progressive otosclerosis.  In May 1956, another private 
doctor stated that the veteran reported hearing impairment 
from age 15 that worsened in service.  This private doctor 
stated that audiometric tests showed a hearing loss of 44-1/2 
percent in the right ear and 48 percent in the left ear.  The 
veteran had severe sensorineural hearing loss of the right 
ear and profound mixed hearing loss of the left ear at a 
January 1997 VA examination.  He was hard of hearing but 
otherwise his ears were normal.  

An October 1996 statement from the veteran's hometown friend 
stated that the veteran had no apparent hearing problem in 
all the years that they attended school, enlisted in the 
military, and attended boot camp together.  A September 1996 
notarized statement from the veteran's service friend stated 
that the veteran had no apparent hearing problem when they 
worked together in June 1951.  The veteran's August 1952 
application and lay statements assert that he noticed hearing 
problems after he had nasal problems in service.  He contends 
that in-service nasal problems either caused a new hearing 
disorder or aggravated a preexisting hearing disorder.  

The RO considered this evidence and denied reopening the 
claim for service connection for hearing loss in February 
1997.  The February 1997 rating decision became final because 
the RO notified the veteran of the decision on February 18, 
1997, and he filed no notice of disagreement within the 
prescribed period.  If no notice of disagreement is filed 
within the prescribed period, the action or determination 
shall become final and the claim will not thereafter be 
reopened or allowed, except as otherwise provided by 
regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. § 20.1103.  

New and material evidence since February 1997

In this case, the veteran has submitted new and material 
evidence to reopen the claim.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1999).  

The evidence received since February 1997 includes medical 
evidence, lay statements, and sworn testimony from the 
January 2000 video hearing.  The new medical evidence is 
material.  The new lay statements and January 2000 hearing 
testimony are not material.  

The medical evidence received since February 1997 shows that 
a private doctor reviewed the veteran's records in December 
1997.  The private doctor opined that the veteran's 
otosclerosis did not preexist service because the onset of 
significant hearing loss occurred after induction during 
active duty and that in-service nasal surgery aggravated the 
condition.  At a February 1998 VA examination, the veteran 
reported 1-1/2 years of chronic ear infections and exposure 
to noise from a shipboard cannon in service.  The diagnosis 
was severe mixed hearing loss in the right ear and profound 
mixed hearing loss in the left ear.  A December 1999 
statement from a second private doctor states that the 
veteran reported four months of noise exposure in service.  
An audiogram revealed a right-sided severe hearing loss with 
a good discrimination score.  The left ear had a profound 
hearing loss with no discrimination.  A January 2000 
statement from a third private doctor states that the veteran 
reported having otosclerosis and stapedectomies for both ears 
in the 1960s and 1970s.  The veteran had severe mixed and 
profound hearing loss in the right ear and profound hearing 
loss in the left ear.  The third private doctor opined that 
the veteran's hearing loss was more than likely due to a 
combination of otosclerosis and noise-induced hearing loss.  
The medical evidence since February 1997 is material because 
it helps to explain the onset and cause of the veteran's 
current hearing disability.  

Lay statements since February 1997 include additional 
statements from the veteran and a December 1997 statement 
from his sister.  The veteran's lay statements duplicate his 
previous statements that a hearing loss was incurred in or 
aggravated by service.  The December 1997 statement from his 
sister alleges that she does not remember the veteran ever 
having childhood illnesses or severe high fevers.  This lay 
evidence is not probative because a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In January 2000, the veteran testified that he first noticed 
hearing problems while using headphones at a damage control 
station in Thailand.  The veteran's testimony is not material 
because it duplicates previous statements that he first 
noticed hearing problems in service and further indicates 
that he was not in combat in Korea.  

The claim is reopened because the veteran has submitted new 
and material evidence to reopen the claim.  Although the new 
lay statements and January 2000 hearing testimony are not 
material, the new medical evidence since February 1997 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


Well grounded claim

If new and material evidence has been presented, immediately 
upon reopening the Board must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc); 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran has met the burden of showing that his reopened 
claim for service connection for hearing loss is well 
grounded.  A well grounded claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim requires competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  

The veteran has met all three requirements.  The medical 
evidence shows a current hearing loss disability because the 
diagnosis in February 1998, December 1999, and January 2000 
was hearing loss in both ears.  Service medical records show 
an in-service diagnosis and hospital treatment of bilateral 
partial deafness in June 1952.  The medical evidence also 
includes nexus opinions relating current hearing loss to 
nasal surgery or noise exposure in service.  In December 
1997, a private doctor opined that a significant hearing loss 
began during active duty and was aggravated by nasal surgery.  
Lay statements indicate that the veteran's hearing was normal 
until January 1952 when he had nasal surgery and began to 
notice difficulty with hearing conversations.  In addition, 
the December 1999 examiner noted four months of noise 
exposure in service, and the January 2000 examiner opined 
that the veteran's current hearing loss was partially due to 
noise-induced hearing loss.  Two speculative opinions may 
combine to minimally well ground a claim.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  The claim of entitlement to service 
connection for hearing is well grounded.  

If the claim is well grounded, the Board may evaluate the 
merits after ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  In this case, the RO obtained 
service medical records and medical records from most of the 
identified health care providers.  The veteran received a VA 
examination, filed numerous lay statements with the RO, and 
provided sworn testimony at a video hearing.  The VA has a 
duty to assist, however, because the record does not show 
that the RO requested or obtained medical records from Dr. E. 
L., whom the veteran identified in October 1996.  

The claim may be decided without Dr. E. L.'s records because 
the current evidence supports service connection.  


Service connection

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

Although the veteran is presumed to having normal hearing at 
enlistment, clear and unmistakable evidence demonstrates that 
hearing loss existed prior to service.  A veteran is presumed 
to be in sound condition when accepted for service, with the 
exception of disorders noted at the time of entrance into 
service unless clear and unmistakable (obvious and manifest) 
evidence demonstrates that the injury existed prior to 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1999).  The enlistment examination report states 
that the veteran's hearing was 15/15 in both ears and that 
his ears were normal.  The presumption of soundness is 
rebutted, however, because the veteran separately admitted to 
four examiners from January 1952 to May 1956 that he was 
diagnosed with partial deafness at least three years prior to 
entering service, and the July 1952 termination of health 
record states that the veteran had bilateral partial deafness 
that existed prior to enlistment.  

A presumption of aggravation applies because there was an 
increase in the veteran's hearing loss during service.  
Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) (1999).  In this case, the first service medical 
record to show bilateral mixed deafness appeared in a January 
1952 audiogram, and the veteran first noticed difficulty 
hearing conversations while using headphones at a damage 
control station in Thailand sometime after boot camp.  

The presumption of aggravation is not rebutted.  The evidence 
does not clearly and unmistakably show that the increase in 
hearing loss was due to the natural progress of the 
preexisting bilateral partial deafness.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).  

Against a grant of service connection, the veteran alleged 
that he was exposed to four months of noise from a shipboard 
cannon in service, and the January 2000 examiner opined that 
the veteran's current hearing loss was partly related to 
noise exposure in service.  This theory is not credible 
because service department records do not show combat duty 
that would have exposed the veteran to cannon noise.  

In support of a grant of service connection, however, the 
veteran first complained of significant hearing loss after 
documented nasal surgery in service, and in December 1997, a 
private doctor opined that nasal surgery aggravated the 
veteran's hearing loss.  

Service connection is granted because the evidence is in 
approximately balance for and against aggravation of hearing 
loss.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened, and 
entitlement to service connection is granted.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

